SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1276
CAF 15-01895
PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


IN THE MATTER OF KELLY NEUPERT,
PETITIONER-RESPONDENT,

                    V                                 MEMORANDUM AND ORDER

JASON M. NEUPERT, RESPONDENT-APPELLANT.


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT.

DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR PETITIONER-RESPONDENT.

KELLY L. BALL, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of   the   Family Court, Erie County (Mary G.
Carney, J.), entered October   16,   2015 in a proceeding pursuant to
Family Court Act article 6.    The   order denied respondent’s motion to
vacate an order entered upon   his   default.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order denying his
motion to vacate an order, entered upon his default, that awarded
petitioner mother sole custody of the parties’ children and ended the
father’s visitation with the children.

     We reject the father’s contention that he did not receive notice
of the default hearing. To the contrary, the record establishes that
the notice Family Court mailed to the father was not returned, and
that the father had actual knowledge of the hearing (see Matter of
Strumpf v Avery, 134 AD3d 1465, 1466; see also Matter of Geoffrey
Colin D. v Janelle Latoya A., 132 AD3d 438, 438). We further conclude
that the court did not abuse its discretion in denying the father’s
motion inasmuch as he failed to offer either a reasonable excuse for
his default or a meritorious defense (see Strumpf, 134 AD3d at 1466;
see also Matter of Roshia v Thiel, 110 AD3d 1490, 1491, lv dismissed
in part and denied in part 22 NY3d 1037).

     The father’s remaining contentions are not properly before this
Court. “[I]t is well settled that no appeal lies from an order
entered on default” (Matter of Bradley M.M. [Michael M.—Cindy M.], 98
                                 -2-                          1276
                                                         CAF 15-01895

AD3d 1257, 1258; see generally Hines v Hines, 125 AD2d 946, 946).




Entered:   December 23, 2016                   Frances E. Cafarell
                                               Clerk of the Court